UNITED STATES DlSTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DlVlSION

CAMERON ROB|NSON PLAINT[FF

VS. CIVIL ACTION NO. l:l7-Cv-00055-SA~DAS

CITY OF TUPELO, MISSISSIPPI;
LEE COUNTY, MlSSISSIPP];
OFFICER KAlTLYN WEEKS, in Her Indiv. Capacity;
CAPTAIN TIM BELL, in His Oft`rcial Capacity and
Individual Capaeities for lnj unctive and Declaratory
Relief Only . DEFENDANTS
_(MQ!MSAL
The Court being advised that this action has been fully resolved between the parties, it is
hereby
ORDERED that this action is dismissed with prejudice with all parties to pay their own

costs, including attorney’s fees.

 

sooRDERED; IO’TWVU 243\¢[

/@Q(MWW LMM

HONORABLE SHARON A/PHCOCK
UNITED STATES DISTRICT JUDGE

APPROVED:

/s/ Jr'm Waide
JIM WAIDE, MB # 6857

/s/ John S. Hr'll
JOHN S. HILL, MB # 245|

2389376

